Citation Nr: 1028184	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  99-08 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
for bilateral hearing loss prior to February 11, 2008.

2.  Entitlement to a disability rating greater than 30 percent 
for bilateral hearing loss from February 11, 2008, to November 
25, 2008.

3.  Entitlement to a disability rating greater than 40 percent 
for bilateral hearing loss from November 26, 2008.

4.  Entitlement to an increased (compensable) disability rating 
for residuals of a skull fracture prior to November 26, 2008.

5.  Entitlement to a disability rating greater than 10 percent 
for residuals of a skull fracture from November 26, 2008.

6.  Entitlement to a total rating based on individual 
unemployability (TDIU) rating.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Demetrios G. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from December 1949 to December 
1953 and from November 1954 to March 1973.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied increased ratings for both disabilities 
currently on appeal.

In his Appeal to Board of Veterans' Appeals (VA Form 9), received 
in May 1999, the Veteran requested a personal hearing over which 
a Veterans Law Judge of the Board would have presided while at 
the RO.  However, in a memorandum dated in July 1999, the 
Veteran's accredited representative notified the RO that the 
Veteran wished to cancel his personal hearing.

This matter was previously before the Board in September 2000 and 
November 2003, wherein it was remanded for additional 
development.  Thereafter, in November 2005, the Board denied 
increased ratings for the disabilities at issue in this appeal, 
and the Veteran appealed.  In a January 2008 Memorandum Decision, 
the United States Court of Appeals for Veterans Claims (Court) 
vacated the Board's November 2005 decision with respect to the 
issues currently on appeal and remanded the appeal to the Board 
for further proceedings consistent with that decision.  In 
September 2008, the Board remanded the issues for additional 
development consistent with the November 2005 Memorandum 
Decision.  The case is now returned to the Board.

The Board notes that during the pendency of this appeal, by 
rating action of the RO dated in August 2009, the RO awarded an 
increased disability rating of 30 percent, effective February 11, 
2008, and 40 percent, effective November 26, 2008, for the 
service-connected bilateral hearing loss.  The RO also awarded an 
increased disability rating of 10 percent, effective as of 
November 26, 2008, for the service-connected skull fracture with 
residuals of cognitive disorder.  Applicable law provides that 
absent a waiver, a claimant seeking a disability rating greater 
than assigned will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and that a claim 
remains in controversy where less than the maximum available 
benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Veteran has not withdrawn the appeal as to the issues of a 
disability rating greater than assigned, therefore, the issues 
remains in appellate status.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of an increased (compensable) disability rating for 
residuals of a skull fracture prior to November 26, 2008, and a 
disability rating greater than 10 percent for residuals of a 
skull fracture from November 26, 2008, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 11, 2008, VA audiological examinations 
revealed, at worst, a Level II hearing impairment in the right 
ear and a Level XI in the left ear.

2.  From February 11, 2008, to November 25, 2008, the competent 
medical evidence of record does not reveal hearing impairment to 
the degree required for the assignment of a disability rating 
greater than 30 percent.

3.  From November 26, 2008, VA audiological examinations revealed 
a Level V hearing impairment in the right ear and a Level XI in 
the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent 
for service-connected  bilateral hearing loss, prior to February 
11, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 
4.86, Tables VI, VII, Diagnostic Code 6100 (1999, 2009).

2.  The criteria for a disability rating greater than 30 percent 
for service-connected bilateral hearing loss, from February 11, 
2008, to November 25, 2008, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321, 4.7, 4.85, 4.86, Tables VI, VII, Diagnostic Code 6100 
(2009).

3.  The criteria for a disability rating greater than 40 percent 
for service-connected bilateral hearing loss, from November 26, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, 4.86, 
Tables VI, VII, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the blanket presumption of prejudicial error in all cases imposed 
an unreasonable evidentiary burden upon VA.  Rather, the Supreme 
Court suggested that determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  Id.  
As such, in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are prejudicial 
to the claimant. 

By letters dated in August 2001, October 2002, September 2008, 
and September 2009 the Veteran was notified of the evidence not 
of record that was necessary to substantiate his claims.  He was 
told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  The aforestated 
correspondence also provided the Veteran with the requisite 
notice with respect to the Dingess requirements.

As these claims are for an increased disability rating, the Board 
points out that the VCAA requirement is generic notice, that is, 
the type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice  regarding how disability ratings and 
effective dates are assigned.  See Vazquez-Flores v. Shinseki, 
580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 
1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in 
the above mentioned letters and other correspondence provided by 
the RO.  Specifically, VA informed the Veteran of the necessity 
of providing, on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disability, and the effect that the worsening has on 
his employment and daily life.  The Veteran was informed that 
should an increase in disability be found, a disability rating 
would be determined by applying the relevant diagnostic codes; 
and examples of pertinent medical and lay evidence that he could 
submit relevant to establishing entitlement to increased 
compensation.  The Veteran was also provided notice of the 
applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  
The Veteran has been medically evaluated.  In sum, the Board 
finds that the duty to assist and duty to notify provisions of 
the VCAA have been fulfilled and no further action is necessary 
under the mandates of the VCAA. 



Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

In evaluating service-connected hearing loss, disability ratings 
are derived from mechanical application of the rating schedule to 
numeric designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Disability ratings of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech discrimination 
test (Maryland CNC) and the average hearing threshold, as 
measured by puretone audiometric tests at the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I, 
for essentially normal hearing acuity, through level XI for 
profound deafness.  An examination for hearing impairment for VA 
purposes must be conducted by a State-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations will be 
conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) 
(2009).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect. 38 C.F.R. § 
4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point where 
the rows and column intersect.  38 C.F.R. § 4.85(e) (2009).

During the course of this appeal, VA revised the criteria for 
evaluation of hearing impairment, effective on June 10, 1999.  
See 64 Fed. Reg. 25202 (May 11, 1999).  As there is no indication 
that the revised criteria are intended to have retroactive 
effect, VA has a duty to adjudicate the claims only under the 
former criteria for any period prior to the effective date of the 
new provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.   
If an increase is warranted on the basis of the revised the 
criteria, the effective date of the increase cannot be earlier 
than the effective date of the revised criteria.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 7-
2003 (2003).

The Board notes that the revised pertinent regulations were not 
intended to make any substantive changes, but to add certain 
provisions that were already the practice of VA.  See 64 Fed. 
Reg. 25202 (1999) (codified at 38 C.F.R. § 4.85).  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation of 
hearing loss, and the tables used to determine the level of 
hearing impairment and the disability evaluation of each level of 
hearing impairment did not change.

However, the revised criteria added a special provision for 
evaluating exceptional patterns of hearing impairment, deemed to 
exist.  The revised VA regulations also provide that in cases of 
exceptional hearing loss, when the puretone thresholds at each of 
the four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIa, whichever results in the 
higher numeral. Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide 
that, when the puretone threshold is 30 decibels or less at 1,000 
Hertz, and 70 decibels or more at 2,000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.



Factual Background

A VA audio examination report dated in April 1999 reveals that 
the Veteran described being hard of hearing, with the left worse 
than the right.  Physical examination revealed pure tone 
thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
35
65
LEFT
90+
105+
105+
105+
105+

The Veteran had an average pure tone threshold on the right of 33 
and of 105+ on the left.  Speech recognition scores on the 
Maryland CNC word test list were 96 percent on the right ear, and 
the left ear could not be tested due to the severity of the 
hearing loss.

A VA audio examination report dated in November 2001 shows that 
the Veteran reported a total hearing loss in this left ear and 
some hearing loss in his right ear.  He described that he did not 
use the telephone or the television due to an inability to hear.  
Physical examination revealed pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
40
65
LEFT
105+
105+
105+
105+

Maryland CNC testing revealed speech recognition ability of the 
right ear was 64 percent at 65 decibels hearing level, which 
improved to 84 percent at 85 decibels hearing level.  Testing in 
the left ear could not be conducted.  The diagnosis was mild to 
moderate high frequency sensorineural hearing loss of the right 
ear and profound hearing loss with no measurable hearing at the 
limits of the audiometer of the left ear.  Speech recognition 
thresholds were in agreement with pure tone findings.  Word 
recognition scores were considered good to fair at loud 
conversational levels in the right ear.  The left ear was very 
poor, with speech inaudible at the limits of the audiometer.

A VA audiological assessment report dated in December 2002 shows 
that the Veteran reported a total loss of hearing.  Pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
40
60
LEFT
-
-
-
-

Speech audiometry revealed speech recognition ability of the 
right ear was 80 percent at 60 (monitored live voice).  Testing 
in the left ear could not be conducted.  The Veteran was said to 
have significant communication disorder due to the hearing loss.  
He was thought to be a candidate for amplification.

A VA audio examination report dated in June 2003 shows that the 
Veteran's case history was said to have not changed since his 
prior examination.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
25
50
65
LEFT
105
105
105
105

Maryland CNC testing revealed speech recognition ability of the 
right ear was 88 percent at 85 decibels hearing level.  Speech 
recognition ability of the left ear was zero percent at 95 
decibels hearing level.  The Veteran was said to have hearing 
within normal limits through 2000 hertz with a moderate high 
frequency sensorineural hearing loss for the right ear.  The left 
ear had a profound sensorineural hearing loss with no responses 
at the limits of the audiometer.  Speech recognition thresholds 
were in agreement with pure tone findings.  Word recognition 
scores were good at normal conversational levels for the right 
ear and poor at very loud levels for the left ear.

A VA audiology examination report dated in November 2008 shows 
that the Veteran reported bilateral hearing loss.  He described 
that he could not pinpoint where sound was coming from.  He would 
use hearing aids full time.  When wearing the hearing aids, the 
functional effects of his hearing loss would be difficulty 
localizing sounds.  He indicated that he was retired, but that he 
would work if he could get a job.  He felt as though the hearing 
loss was the reason that he could not get hired, although he 
worked for many years after he acquired his hearing loss.  
Physical examination revealed pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
35
50
70
LEFT
105+
105+
105+
105+

Maryland CNC testing revealed speech recognition ability of the 
right ear was 66 percent at 70 decibels hearing level.  Testing 
in the left ear could not be conducted.

In November 2009, the Board reviewed the competent medical 
evidence of record and determined that there appeared to be a 
discrepancy in the findings of each of the foregoing test results 
of the Veteran's right ear hearing.  In April 1999, the findings 
were reported as 96 percent with an abnormal PIPB at super 
threshold levels of 0.5.  In November 2001, the findings were 
reported as 64 percent at 65 decibels hearing level, which 
improved to 84 percent at 85 decibels hearing level.  In December 
2002, the findings were reported as 80 percent at 60 (monitored 
live voice).  In June 2003, the findings were reported as 88 
percent at 85 decibels hearing level.  In November 2008, December 
2002, the findings were reported as 66 percent at 70 decibels 
hearing level.

In light of the inconsistency in how the diagnostic findings had 
been reported, a medical expert opinion was requested from a VA 
audiologist on the following questions:

1.  What is the standard decibel hearing level used by the 
Maryland CNC test in determining the level of controlled speech 
discrimination?  If it is found that the results of the Maryland 
CNC tests scores of record were outside of the standard decibel 
HL for the Maryland CNC, state whether it is possible to 
translate the Maryland CNC recorded tests results to the 
standard decibel HL used by Maryland CNC.

2.  Do the findings variously reported above at the 60, 65, 70, 
85, and 90 decibel hearing levels represent comparable findings 
which can be used to uniformly assess the current level of 
controlled speech discrimination under the standard Maryland CNC 
test?  If so, please explain.

3.  Can the foregoing findings be interpreted to reveal 
consistent speech recognition findings that may represent the 
standard decibel hearing level used by the Maryland CNC test?  
If so, set forth the findings in a uniform manner which may be 
mechanically applied to the regulations as set forth above.

4.  Do the findings variously reported above as HL; as a 
percentage of PIPB; and as monitored live voice represent 
comparable findings which can be used to uniformly assess the 
current level of controlled speech discrimination under the 
Maryland CNC test?  If so, please explain.

5.  Please reconcile the various Maryland CNC results of record 
from 1997 to 2008.  In this regard, please identify those which 
are considered reliable results, as well as any which is 
considered not reliable.  Please provide a rationale for such 
findings.

In January 2010, a VA audiologist provided the requested medical 
expert opinion.  The audiologist indicated that the Veteran's 
claims file had been reviewed, to include his service treatment 
records and all other audiologic evaluations contained within the 
claim file.  The audiologist identified the findings to be 
considered in the opinion, to include the results of the 
examinations as set forth above.  It was explained that speech 
recognition evaluation using Maryland CNC word lists for 
compensation and pension purposes indicates the presentation 
should begin at 4OdBHL above the speech reception threshold, when 
possible, and then increased until the maximum speech recognition 
score is obtained or the limits of the equipment or patient 
tolerance are reached.  It was standard procedure to report the 
maximum speech recognition score for each ear on the compensation 
and pension examination.

The audiologic evaluation in December 2002 was not for 
compensation and pension purposes but for hearing aid assessment 
purposes.  Therefore, the evaluation should not be used for 
determining compensation.  Most likely the Maryland CNC word 
lists were not used for speech recognition testing on this 
evaluations and the examination did not indicate specifically 
which word lists was used. Also, the examiner presented the 
speech recognition at the Veteran's most comfortable level (MCL) 
which was typically done in hearing aid assessments.  However, 
the level was not increased to determine the maximum speech 
recognition score as would be typically done on a compensation 
and pension examination.

The examinations conducted in April 1999, November 2001, June 
2003, and November 2008 all followed the recommended standard for 
presentation of the Maryland CNC word list.  The April 1999 
evaluation indicated the 96 percent score was the maximum score 
with score worsening with higher intensity presentation level.  
The November 2001 evaluation indicated a maximum score of 84 
percent at 85dBHL which was a quite high intensity.  Any louder 
intensity in the right ear would likely not be tolerated by the 
Veteran.  The June 2003 evaluation indicated the speech 
recognition score was 88 percent at 85dBHL which again was likely 
the loudest intensity the Veteran could tolerate.  The results of 
the November 2008 evaluation indicated a maximum score of 66 
percent with no improvement with changes in intensity.

It was the opinion of the audiologist that the evaluations on 
April 1999, November 2001, June 2003, and November 2008 should be 
considered reliable and could be used to uniformly assess the 
Veteran's speech recognition ability.  The results showed fairly 
comparable speech recognition ability from 1999 to 2003 with a 
decrease in speech recognition ability five years later in 2008.  
This finding was consistent with his pure tone hearing thresholds 
which remained fairly constant from 1999 to 2003, and then 
exhibited a decrease in hearing in 2008.

Bilateral hearing loss prior to February 11, 2008

In April 1999, average pure tone threshold in the right ear was 
33 and in the left ear was 105.  Maryland CNC speech recognition 
was 96 percent with the right ear and zero percent with the left 
ear.  Applying the diagnostic criteria to the foregoing findings 
results in an auditory Level I designation in the right ear and 
auditory Level XI designation in the left ear.  These findings 
warrant a 10 percent disability rating.

In November 2001, average pure tone threshold in the right ear 
was 39 and in the left ear was 105.  Maximum Maryland CNC speech 
recognition was 84 percent with the right ear and zero percent 
with the left ear.  Applying the diagnostic criteria to the 
foregoing findings results in an auditory Level II designation in 
the right ear and auditory Level XI designation in the left ear.  
These findings warrant a 10 percent disability rating.

While there was a VA audiological assessment conducted in 
December 2002, as noted above, this evaluation was not for 
compensation and pension purposes but for hearing aid assessment 
purposes.  Therefore, the evaluation is not to be used for 
determining compensation benefits.

In June 2003, average pure tone threshold in the right ear was 38 
and in the left ear was 105.  Maryland CNC speech recognition was 
88 percent with the right ear and zero percent with the left ear.  
Applying the diagnostic criteria to the foregoing findings 
results in an auditory Level I designation in the right ear and 
auditory Level XI designation in the left ear.  These findings 
warrant a 10 percent disability rating.

The November 2009 medical expert opinion reiterated that 
foregoing results showed fairly comparable speech recognition 
ability from 1999 to 2003, and that the pure tone hearing 
thresholds remained fairly constant from 1999 to 2003.

The record does not indicate that the Veteran warrants a 
disability rating in excess of 10 percent prior to February 11, 
2008.  The VA examiner in November 2001 addressed the impact of 
the Veteran's hearing loss on his daily functioning as the 
Veteran had described that he did not use the telephone or the 
television due to an inability to hear.  However, the VA examiner 
did not indicate that the Veteran would not be able to hear well 
enough to function in many daily activities or employment 
situations.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

As indicated above, the assignment of disability ratings for 
hearing impairment are derived by the mechanical application of 
the Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 
345.  To put it simply, there is very little judgment involved in 
determining the rating.  The law's provisions are clear and 
precise.  Audiometric testing results are dispositive evidence 
for a claim for a higher disability rating for hearing loss.

As the evidence of record is against the claim, the benefit of 
the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1991).  The Veteran's claim for a disability rating 
greater than 10 percent for bilateral hearing loss prior to 
February 11, 2008, is denied.

Bilateral hearing loss from February 11, 2008, to November 25, 
2008

The Board notes that from February 11, 2008, to November 25, 
2008, there is no competent medical evidence of record 
demonstrating that a disability rating greater than the currently 
assigned 30 percent for bilateral hearing loss is warranted.  
There are no VA or private audiometric evaluation results during 
this time period to suggest that the Veteran's disability had 
increased in severity.  As the evidence of record during this 
time period is against the Veteran's claim, the benefit of the 
doubt rule does not apply, and the claim for a disability rating 
greater than 30 percent for bilateral hearing loss from February 
11, 2008, to November 26, 2008, is denied.  See Gilbert, 1 Vet. 
App. at 58.

Bilateral hearing loss from November 26, 2008

In November 2008, average pure tone threshold in the right ear 
was 41 and in the left ear was 105.  Maryland CNC speech 
recognition was 66 percent with the right ear and zero percent 
with the left ear.  Applying the diagnostic criteria to the 
foregoing findings results in an auditory Level V designation in 
the right ear and auditory Level XI designation in the left ear.  
These findings warrant a 40 percent disability rating.  The 
record does not indicate that the Veteran warrants a disability 
rating greater than 40 percent from November 26, 2008.

The November 2008 VA examiner indicated that the Veteran had 
described that he could not pinpoint where sound was coming from, 
but that he would use hearing aids full time.  When wearing the 
hearing aids, the functional effects of his hearing loss would be 
difficulty localizing sounds.  He indicated that he was retired, 
but that he would work if he could get a job.  He felt as though 
the hearing loss was the reason that he could not get hired, 
although he did work for many years after he acquired his hearing 
loss.  The aforestated VA examination report sufficiently 
addressed the impact of the Veteran's hearing loss on his daily 
functioning.  See Martinak, 21 Vet. App. at 447. 

The Board has considered the statements of the Veteran as to the 
extent of his current symptoms.  He is certainly competent to 
report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, in evaluating a claim for an increased 
schedular rating, VA must only consider the factors as enumerated 
in the rating criteria discussed above, which in part involves 
the examination of clinical data gathered by competent medical 
professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To 
the extent that the Veteran argues or suggests that the clinical 
data supports an increased disability rating or that the rating 
criteria should not be employed, he is not competent to make such 
an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration). 

The assignment of disability ratings for hearing impairment are 
derived by the mechanical application of the Schedule to the 
numeric designations assigned after audiometry evaluations are 
rendered.  Lendenmann, 3 Vet. App. at 345.  There is very little 
judgment involved in determining the rating, and the law's 
provisions are clear and precise.  Audiometric testing results 
are dispositive evidence for a claim for a higher disability 
rating for hearing loss.

As the evidence of record is against the claim, the benefit of 
the doubt rule does not apply.  See Gilbert, 1 Vet. App. at 58.  
The Veteran's claim for a disability rating greater than 40 
percent for bilateral hearing loss from November 26, 2008, is 
denied.

Extra-schedular consideration

While the Court in its January 2008 Memorandum Decision held that 
the Board had previously provided adequate reasons and bases for 
its decision denying application of an extra-schedular disability 
rating, the Board reiterates that the Veteran's bilateral hearing 
loss disability does not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extra-schedular 
evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-
step analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 
(2008).  First, there must be a comparison between the level of 
severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  There is no evidence of 
marked interference with employment, frequent periods of 
hospitalization, or any other factor that would render 
inappropriate the application of regular rating standards with 
regard to the Veteran's bilateral hearing loss.  In this regard, 
the Board refers to the November 2008 VA examination report which 
showed that although the Veteran felt he could not get hired 
because of his bilateral hearing loss disability, it was 
indicated that he had worked for many years after acquiring his 
hearing loss.  There was no indication that he could not work 
solely because of his service-connected bilateral hearing loss 
disability.  Accordingly, the claim will not be referred for 
extra-schedular consideration 


ORDER


A disability rating greater than 10 percent for bilateral hearing 
loss prior to February 11, 2008, is denied.

A disability rating greater than 30 percent for bilateral hearing 
loss from February 11, 2008, to November 25, 2008, is denied.

A disability rating greater than 40 percent for bilateral hearing 
loss from November 26, 2008, is denied.




	(CONTINUED ON NEXT PAGE)

REMAND

Unfortunately, another remand is required in this case as to the 
issues of an increased (compensable) disability rating for 
residuals of a skull fracture prior to November 26, 2008, and a 
disability rating greater than 10 percent for residuals of a 
skull fracture from November 26, 2008.  Although the Board 
sincerely regrets the additional delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

The Veteran's disability may be rated under Diagnostic Code 8045 
which provides the rating criteria for traumatic brain injury.  
Effective October 23, 2008, VA amended the Schedule for Rating 
Disabilities by revising the portion of the Schedule that 
addresses neurological conditions, which include headaches and 
other residuals of traumatic brain injury.  The regulations 
regarding traumatic brain injuries have changed significantly.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2009); see also 73 
Fed. Reg. 54693 (Sept. 23, 2008).  The amendment applies to all 
applications for benefits received by VA on and after October 23, 
2008.

A Veteran whose residuals of traumatic brain injury were rated 
under a prior version of 38 C.F.R. § 4.124a, Diagnostic Code 
8045, which is the case here, is permitted to request a review 
under the new criteria, irrespective of whether his disability 
has worsened since the last review.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045, Note (5) (2009).  Accordingly, the Veteran 
should be notified that he is allowed to request to have his 
claim considered under the new rating criteria of residuals of 
traumatic brain injury.  Moreover, depending on the Veteran's 
response, the RO/AMC should determine whether a new VA 
examination is required that would be sufficient in scope so as 
to address any of the potential residuals of a traumatic brain 
injury as contemplated by Diagnostic Code 8045.

The Veteran claims, in essence, that he is incapable of obtaining 
employment due to his service-connected bilateral hearing loss 
disability.  As a TDIU rating is part of the claim for an 
increased rating for bilateral hearing loss, the claim has been 
properly raised.  The Board finds that the RO should adjudicate 
this aspect of the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC shall provide the Veteran with 
notice of what evidence is necessary to show 
residuals of a traumatic brain injury as 
described in 38 C.F.R. § 4.124a (2009).  The 
Veteran should also be given notice of his 
entitlement to VA review of his rating which 
was based on the pre-amended regulations.

Should the Veteran elect to have his claim 
rated under the revised rating criteria of 38 
C.F.R. § 4.124a, Diagnostic Code 8045, the 
RO/AMC shall determine whether an additional 
VA examination is required in order to assess 
the current nature and extent of the service-
connected residuals of a skull fracture in 
light of the amended criteria of Diagnostic 
Code 8045.  The need for such examination is 
left to the discretion of the RO/AMC.

2.  Provide the Veteran with proper notice 
concerning a TDIU claim, and conduct any 
necessary development.  Thereafter, 
adjudicate a claim for a TDIU rating. 

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim for an increased rating for 
residuals of a skull fracture.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should 
be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).





______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


